DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Group I and species B in the reply filed on 2/22/2021 is acknowledged.
Claims 5, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “chromatographic media” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
chromatographic media” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “media”, coupled with functional language, “chromatographic”, without reciting sufficient structure to achieve the function.
While, the claim limitation does not use the word “means” the claim element fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), any charged species (cation or anion) or equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-4, 6-7 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “3-dimensional polymeric feature”. The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “polymeric feature” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP - 2786798 by KOIWA et. al. (“KOIWA”; per applicant provided copy in the IDS filed on 10/30/2018) or, in the alternative, under AIA  35 U.S.C. 103 as obvious over KOIWA, in further view of US Patent No. 4944877 to Maples.
Regarding claim(s) 1, KOIWA teaches a porous membrane comprising (see Title):
at least one 3-dimensional polymeric feature (see Figs. 1-2 & 8, Feature 4; Figs. 3 & 5, feature 411, Figs. 4, feature 421; and Figs. 7A-7D, features 43-46) formed on a surface of a porous pleated membrane (see Fig. 1, annotated below, pleated membranes 3; each item 3 reads on an individual pleat of the pleated membrane) (see ¶ [0009] “a separation membrane having a feed-side surface and a permeate-side surface, and a channel material disposed on the feed-side surface, wherein the channel material comprises a plurality of resin bodies fused to the feed-side surface.”; see also ¶ [0056] “A constituent resin of the channel material 4 is preferably a thermoplastic resin such as a polyolefin 
having pleats comprising alternating peaks and valleys and opposing membrane walls interconnecting the alternating peaks and valleys of the pleats (see ¶ [0065] In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”) (see Fig. 1, annotated below).

    PNG
    media_image1.png
    592
    728
    media_image1.png
    Greyscale


In the alternative, while KOIWA is considered to teach all the limitations of the claimed invention, Maples teaches a porous membrane (3) comprising having pleats comprising alternating peaks and valleys and opposing membrane walls interconnecting the alternating peaks and valleys of the pleats (see Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to use a pleated membrane, because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007). MPEP 2143.E.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of pleating the membrane by applying a particular known technique of pleating a membrane as taught by Maples, to a known device (method, or product) that was ready for improvement, the membrane of KOIWA, in order to obtain the predictable result of increasing the surface area of the membrane within the filtration apparatus. MPEP 2143.I.D.
Regarding claim(s) 2, KOIWA or the combination of KOIWA and Maples teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature separates adjacent folds of the pleated porous membrane (see ¶ [0065] In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”).
Regarding claim(s) 3 & 4, KOIWA or the combination of KOIWA and Maples teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is bonded by a molecular inter-reaction between a first material of at least one polymeric feature and a second material of the porous membrane (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. Specific examples of the fusion-bonding include thermal fusion. As a method of thermal fusion, hot-air welding, hot-plate welding, laser welding, high-frequency welding, induction welding, 
wherein the at least one polymeric feature is bonded at a melting temperature of a lowest melting constituent of the first material and/or the second material (see ¶ [0204] When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
Regarding claim(s) 7, KOIWA or the combination of KOIWA and Maples teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is porous (see ¶ [0042]-[0043] “For example, the channel material 4 may have a continuous morphology… A "continuous morphology" refers to a morphology of which a projected image of the channel material to the surface of the separation membrane is continuous. 
Regarding claim(s) 21, KOIWA or the combination of KOIWA and Maples teaches the porous membrane according to claim 1.
KOIWA or the combination of KOIWA and Maples wherein the pleated porous membrane has:
a first surface (31) and a second surface (see KOIWA Fig. 1, annotated above, 31 on adjacent pleat 3) and
wherein the polymeric features (4) are bonded to a portion of both surfaces (see ¶ [0063] “the separation membranes 3 are overlaid on each other such that the feed-side surfaces 31 are opposed to each other. The channel material 4 may be arranged such that the resin bodies provided on the feedside surfaces 31 opposed to each other are overlaid on each other by thus overlaying the separation membranes 3.”);
and/or
a first surface (31) and a second surface (32) (see KOIWA Fig. 1, annotated above, 31 on adjacent pleat 3) and
wherein the polymeric features (4 & 5) are bonded to a portion of both surfaces (see ¶ [0204] “When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the .
Claim Rejections - 35 USC § 103
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOIWA or the combination of KOIWA and Maples, in further in view of US Patent Application Publication No. 20050133441 by Charkoudian.
Regarding claim(s) 6, KOIWA or the combination of KOIWA and Maples teaches the porous membrane according to claim 1.
KOIWA or the combination of KOIWA and Maples is silent as to wherein the at least one polymeric feature and/or the porous membrane comprise a chromatographic media (polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), any charged species (cation or anion) or equivalents thereof per the interpretation of the term under 112(f)).
However, Charkoudian teaches a porous membrane (see Title) having a positive or negative charge (see ¶ [0073] “Suitable supplemental property modifying monomers are selected from the group consisting of positively or negatively charged ion containing monomers, monomers with affinity groups, or monomers with significant hydrophobic character.”) in order to provide a chromatography media (see ¶ [0002] “Porous media are useful in many separation and adsorption technologies, such as chromatography.”) with “a superior combination of properties, including heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter” (see Abstract)

Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the porous media of KOIWA or the combination of KOIWA and Maples, for another, a porous membrane comprising a chromatographic media as taught by Charkoudian, to yield the predictable results of an ion exchange membrane having heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter; and ion exchange separation capabilities. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 previously set forth.
New rejections under 35 U.S.C. § 102 and/or 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 6-7, with respect to the rejection(s) of claim(s) 1-4 and 6-7 under 35 USC § 112(b) have been fully considered, but they are not persuasive.
In response to applicant's argument that term “polymeric feature” would be understood by a person of ordinary skill in the art to be definite, it is noted that the features upon which applicant relies (i.e., composition, size, shaper, number, patterning, configuration, location, bonding to the membrane surface, and method of formation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.

Therefore, it is improper to import the limitations of the non-limiting embodiments in the specification to determine the scope of the term “3-dimensional polymeric feature” into the claims as doing so would not give said claims the broadest reasonable interpretation of the limitation "3-dimensional polymeric feature”.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1-4 and 7 under 35 USC § 102, and claim 6 under 35 USC § 103 have been fully considered, but they are not persuasive.
The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, the word ”comprising" transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. MPEP 2111.02. The additional features of the apparatus of KOIWA do not distinguish the apparatus from the claimed invention. KOIWA clearly teaches the new limitations as to pleats, peaks, and valleys (see Fig. 1, annotated above). While KOIWA is considered to teach all the limitations of claims 1-4, 7, and 21; in the alternative, it would have been obvious to further pleat the membrane of KOIWA as 
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20020166450 by Kishkovich et. al.; showing that a pleated membrane and an axially wrapped membrane are within a finite number of identified, predictable solutions to the arrangement of a membrane (see Figs. 5A-5B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/LUCAS A STELLING/Primary Examiner, Art Unit 1773